DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
Response to Arguments
	Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
On Page 6 of 11 of the Response (Page 2 of the Remarks/Arguments), the Applicant suggests the arrangement of Nicholas is “a quite different arrangement…”, however the claims recite none of these different arrangement descriptions. On Page 7, the Applicant argues Nicholas “does not even address the problem of lightening nor provide a solution against lightning”, however the Examiner submits that such an admission is not necessary under rejection of the claims under 35 U.S.C. 103. The applicant is respectfully advised it has been held by the courts that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain. In re Heck, 216 USPQ 1038 and In re Lemelson, 158 USPQ 275. Applicant further suggests that Nicholas “is not adapted to address the general problem of integrating outdoor antenna systems into a confined space such as on-board of naval ships” however the Examiner submits that none of these limitations are recited in the claims. On Page 7, the Applicant points out alleged failures of Nicholas and suggests that it fails to teach some of the claimed limitations, however Applicant fails to provide any specific reason why the Nicholas fails to provide the claimed features as recited and pointed to in the rejections. On Page 8, Applicant alleges that “should be noted that even if Nicholas would show a pole, which it does not, it would not only be the black top of the secondary antennas 18B, 18C that defines the antenna thereof, but a large element of the part that the Examiner sees as the pole…in Nicholas the top of this so-called pole would not lie above the upper point of the directional antenna”. Applicant creates alleged limitations of Nicholas’s pole and then utilizes them to argue against the rejection made; there is nothing in Nicholas that makes such limitations valid. Furthermore, more than the black shaded top of the pole in the drawings are above the directional antenna. 
On Page 8 Applicant argues “It is highly questionable that the skilled person would have started from Nicholas which concern a disk shape antenna intended to be place on the roof floor for UHF/VHF signal receipt without addressing the problem of lightening. Anyway, assuming that the skilled person would have tried to solve the problem of lightening from Nicholas, he would not have found any teaching in King and/or Cui curing the failures of Nicholas to disclose or make obvious amended independent claim 1.” However the Examiner submits that the problem of lightning does not need to be suggested by Nicholas to make a rejection under 35 U.S.C. 103. Furthermore, that Nicholas’s antenna is adapted for the roof of a building is even more suggestive that it would be modified for lightning protection. Further still, there is nothing about lightning in claim 1; the lightning limitations seem to be recited in dependent claims.
On Page 8, Applicant makes further arguments that the pole is not rotatable about the main axis in the azimuth. However this is not the case, Nicholas’s pole is clearly rotatable about the main axis in the azimuth via the rotatable base. Applicant states “It is clearly different from the pole as claimed which is directly mounted in the base and not connected to the base of the directional antenna.” However this is not a limitation of the claim and further, it seems even in the instant invention, the base of the directional antenna is connected to the base of the pole on the support structure and interface. Further the pole is rotatable and also in the unobstructed field of view for the directional antenna.
On Page 8-9, the Applicant argues “King first relates to a different field, that is television broadcasting and not object detection and/or tracking...King seeks to provide an antenna system that combines multiple different antennas within an overall package size to enable use in mobile applications”. First, to be clear, King is not impractical for its size so as to mean mobile cellular applications. Rather King is for somewhat mobile vehicular applications. In response to applicant's argument that King may be nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, King is clearly concerned with antennas for communication at VHF/UHF frequencies and, further, reflector dish antennas. It is clearly relevant for teachings to be applied to those types of antennas and further antennas in general. Applicant makes similar arguments for Cui which are not convincing. 
Nonetheless, the new limitations amended to the claim are addressed in the rejection herein. The Examiner suggests including the dish of the directional antenna and monopole of the pole antenna as a dipole or collinear antenna with lightning arrestor in the independent claim to expedite prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6002374 (hereinafter “Nicholas”).
Claim 1: Nicholas teaches an antenna arrangement (e.g., see FIG. 1) comprising: a directional antenna assembly (e.g., see 16), comprising a directional antenna (e.g., see 16B, 16BA) mounted on an interface (e.g., see 14B) delimited by a stationary support structure (e.g., see 14A) through a connection base of the directional antenna (e.g., see 16A), the directional antenna generally extending along a main vertical axis perpendicular to the plane defined by said interface (as shown); and a rotatable base (e.g., 14B) mounted on said interface and a pole assembly, comprising a pole (e.g., 18B or 18C) integral with said rotatable base (e.g., through 18BA as shown), said pole extending in the direction of said main axis (e.g., as shown), the rotatable base being a base different from the connection base of the directional antenna assembly (as shown 16A is different from 14B), said rotatable base being rotatable about the main axis (being a swivel antenna and rotatable, e.g., see Col. 5, 60-68; Col. 7, Lns. 53-63; Col. 8, Lns. 20-41), said rotatable base being configured to control the rotation of the pole assembly in azimuth, about the main axis (Id.), a rotation of said rotatable base actuating and controlling the rotation of the pole about the main axis so as to enable relocation of the pole (wherein rotation of the swivel post head 14B rotates the 18), outside the line-of-sight of the directional antenna (wherein 18B and 18C are outside the line-of-sight of 16), the upper end of the pole lying above the upper point of the directional antenna assembly (e.g., as shown in FIGS. 2-3).  
Claim 2: Nicholas teaches the antenna arrangement of claim 1, wherein the pole is configured to rotate outside the field of view of directional antenna (e.g., as shown in FIGS. 2-3).  
Claim 3: Nicholas teaches the antenna arrangement of claim 1, further comprises a rotating control unit for controlling the rotation of the pole (e.g., see post head 14BA for swivel control).  
Claim 4: Nicholas teaches the antenna arrangement of claim 1, wherein the directional antenna is rotatable at least about a main axis, the rotation of the directional antenna about the main axis defining the azimuth rotation of the directional antenna (wherein azimuth rotation of the swivel post head 14B rotates the 18 in the same plane).  
Claim 6: Nicholas teaches the antenna arrangement of claim 1, wherein said antenna arrangement further comprises a communication antenna mounted on the pole (i.e., 18 being a communication antenna).  
Claim 7: Nicholas teaches the antenna arrangement of claim 6, wherein the communication antenna is selected in the group consisting of an omnidirectional antenna and a directional antenna (wherein the antenna is a monopole and omnidirectional).  
Claim 8: Nicholas teaches the antenna arrangement of claim 6, wherein the communication antenna comprises a set of elementary antennas stacked in the direction of the main axis (e.g., wherein 18A and 18B are a set).  
Claim 14: Nicholas teaches an antenna system comprising, the antenna arrangement of claim 1, wherein the support structure is mounted on a support system and the support structure is hollow (wherein 14A is a hollow pole, wherein 12 is broken down in to 12A-12D which is a support system).  
Claim 16: Nicholas teaches the antenna system of claim 14, further comprising a connection component to connect the rotatable base to the support structure (e.g., any one of the connections for 14B and 14BA and/or themselves).  
Claim 19: Nicholas teaches the antenna arrangement of claim 1, wherein the directional antenna is rotatable (16 being rotatable).  
Claim 20: Nicholas teaches the antenna arrangement of claim 19, wherein the rotatable base is mechanically slaved to the rotation of the directional antenna (wherein 14B is fixed with 16, e.g., see Col. 7, Lns. 14-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of US 20110030015 A1 (hereinafter “King”).
Claim 9: Nicholas does not explicitly teach the antenna arrangement of claim 1, wherein the directional antenna assembly comprises a radome wherein the directional antenna is enclosed.  
King teaches an antenna arrangement (e.g., see FIG. 1) comprising: a directional antenna assembly, comprising a directional antenna (e.g., see 102) mounted on a rotatable base (e.g., see 108, 114), said rotatable base being rotatable about the main axis (e.g., Para. 29), said rotatable base being configured to control the rotation of the pole assembly in azimuth, about the main axis (Id.) King further teaches wherein a base of a radome (e.g., see 110, 112 in FIGS. 5-6) is mounted on the rotatable base (e.g., see 108, 114).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form a radome wherein the directional antenna of Nicholas is enclosed as taught by King in order to protect the directional antenna from environmental factors and/or damage.
Claim 10: Nicholas does not teach the antenna arrangement of claim 9, wherein the base of the radome is mounted upon the rotatable base.
However as previously noted, King further teaches the base of the radome is mounted upon the base (e.g., see FIGS. 5-6). 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the base of the radome is mounted upon the rotatable base in order to utilize the rotatable base as a support for the radome and/or to ensure it is rotatable with the directional antenna reducing friction with the base and additional wear on the base.
Claim 11: Nicholas does not teach the antenna arrangement of claim 9, wherein the base of the radome is surrounded by the rotatable base.  
However King further teaches the antenna arrangement wherein the base of the radome is surrounded by the rotatable base (e.g., the base of radome surrounded by 108, 114).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the base of the radome is surrounded by the rotatable base in order to implement the radome such that it has sufficient support around the base while reducing any misalignment issues between the antenna and radome.
Claim 17-18: Nicholas does not teach the antenna system of claim 16, wherein the connection component is a cable twist and a rotary joint.  
However Nicholas further teaches a connection component (e.g., see 121, Para. 29) to connect the rotatable base to the lower support structure and cables through a rotary joint and cable wrap (Para. 29, 33).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a cable twist and rotary joint for the connection component of Nicholas as taught by King in order to implement a system for rotating the base about the azimuth and allowing the cables to be utilized for the system output interface.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Chinese Publication CN103515716B (hereinafter “Cui”), see attached English translation to original document.
Claim 12-13: Nicholas teaches wherein the antenna arrangement further comprises a communication antenna mounted on the pole (wherein 18B-C is an antenna) but Nicholas does not teach the antenna arrangement of claim 1, further comprising a lightning arrestor arranged on the pole, wherein the lightning arrestor is arranged above the communication antenna.  
However Cui teaches Cui teaches an antenna arrangement (e.g., see FIG. 3) comprising a directional antenna assembly, the directional antenna assembly comprising a directional antenna (e.g., see 10 in FIG. 3) intended to be mounted on an interface (e.g., see 17) delimited by a stationary support structure (e.g., see 14), the directional antenna generally extending according to a main axis perpendicular to the plane defined by said interface (as shown), wherein the antenna arrangement further comprises a rotatable base (e.g., see rotating tower mast 15) mounted on said interface, said rotatable base comprising a pole (e.g., see 30) integral with said rotatable base, said pole extending in the direction of said main axis (as shown), said rotatable base being rotatable about the main axis 11 (e.g., rotating tower mast 15, single revolution mechanism 16; the lightning rod and antenna are fixed on rotating tower mast 15 and rotatable around the main axis), a rotation of said rotatable base actuating the rotation of the pole about the main axis (e.g., “at rotation tower mast and fixing tower mast junction, single revolution mechanism 16 is also installed, rotate for controlling described rotation tower mast 15, device for revolving and driving is provided with slew gear 16, device for revolving and driving is a part for antenna control system, below just antenna control system is described in detail”).  Cui further teaches a lightning arrestor arranged on the pole (e.g., see 30, and end of Pg. 14 of translation; the lightning arrestor is arranged above the entire antenna assembly (see 30 being arranged above assembly).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a lightning arrestor arranged on the pole as taught by Cui in order to ground any power surges from strikes and implement a dual function antenna and lightning protector as taught by Cui. It would have been further obvious to a skilled artisan to form the lightning arrestor above the communication antenna in order to ensure that the arrestor is the first element in communication with the lightning so as to ground the power surge before it can strike and/or affect the antenna systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845